DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments/Amendments
Applicant’s arguments with respect to claims # 8-17 have been considered but they are not persuasive.

1)
Applicant argues that 
Claims 8, 9, and 11-17 are rejected on the ground of non-statutory double
patenting over U.S. 10,784,912. Applicant traverses. The double patenting rejection
may be considered by the Applicant once the claims are in allowable form.


Examiner respectfully disagrees with disagrees with applicant arguments as all rejection needed to be addressed regardless of possible amendment in the future.

2)
Applicant argues that 

Claim 10 is rejected on the ground of statutory double patenting over U.S.
10,784,912. Applicant traverses. Claim 10 depends on claim 8 which requires "the
upper part comprising one or more transceiver antenna device(s) wherein one or more
of the transceiver antenna device(s) comprises a transmission antenna device and a
reception antenna device." Claim 7 of U.S. 10,784,912 requires the upper part
comprising one or more transmission antenna device(s) and one or more reception
antenna device(s). Claim 10 of the present application, therefore, differs from claim 7 of
U.S. 10,784,912, in particular, in that claim 10 requires "one or more transceiver
antenna device(s)" that comprise "a transmission antenna device and a reception
antenna device." This is different from simply requiring "one or more transmission
antenna device(s) and one or more reception antenna device(s)." Accordingly, the
rejection should be withdrawn.

Examiner respectfully disagrees with applicant arguments as the word comprises does not mean that the one or more transceiver antenna devices only have  “a transmission antenna device and a reception antenna device."   Using the word comprises can mean that there can be more transmission antenna and more reception antenna. Therefore the statutory double patenting rejection is proper.

3)
Applicant argues that 
 The Office acknowledges, with respect to claim 8, that Hirota fails to teach
"wherein the bottom part comprises one or more reception antenna device(s)," but then

invention was made to be able to use Li features of adding and positioning antenna at
the bottom of the device in case of real estate optimization and to decrease interference
between the transmitting and receiving antennas." See Office Action at 10. Applicant disagrees. Notably, in an application in the same family, U.S. Application No. 14/730, 120, Applicant appealed the rejection of the claims over Hirota and Li and the Patent Trial and Appeal Board found the claims of that application patentable. Specifically, the Patent Trial and Appeal Board found that the art did not teach having only reception antenna devices in the bottom part, because Hirota's teaching of a transceiver antenna which may be switched between transmitting and receiving modes was covered by the claim term "transmission antenna device(s)." Petition Decision, p. 3, Appeal No. 2018-002404 (Aug. 23, 2019).

Examiner respectfully disagrees with applicant arguments as no affidavits was presented for this application.  Every application is different. The affidavits nor appeal board explanation are not presented as IDS also. 


Therefore all the rejection remains. 



Double Patenting
nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in 


Regarding Claim 8, 
“Claim 8 is broader in scope than Claim 1 of (US 10,784,912 B2)  and thus encompasses the subject matter of the conflicting claim”. Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1  of U.S. Patent No. (US 10,784, 912 B2).


Regarding Claim 9,
“Claim 9 is broader than corresponding claim 1 except for the following limitation
             “wherein transmission frequencies and reception frequencies are separated by one of a duplex filter and a switch being connected between transmission circuitry, reception circuitry and the transceiver antenna device”.  
The above feature is shown Hirota (US 2007/0252827 A1) (See Fig.7) which shows it was known to utilize this feature for some functionality / purpose.  It would have been Claim 1 by adding the above feature for the purpose of obtaining the advantage.


Regarding Claim 11,
“Claim 11 is broader in scope than Claim 6 of (US 10,784,912 B2)  and thus encompasses the subject matter of the conflicting claim”. Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 6  of U.S. Patent No. (US 10,784, 912 B2).


Regarding Claim 12,
“Claim 12 is broader in scope than Claim 3 of (US 10,784,912 B2)  and thus encompasses the subject matter of the conflicting claim”. Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 3  of U.S. Patent No. (US 10,784, 912 B2).


Regarding Claim 13,
“Claim 13 is broader in scope than Claim 4 of (US 10,784,912 B2)  and thus encompasses the subject matter of the conflicting claim”. Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 4  of U.S. Patent No. (US 10,784, 912 B2).


Regarding Claim 14,
“Claim 14 is broader in scope than Claim 4 of (US 10,784,912 B2)  and thus encompasses the subject matter of the conflicting claim”. Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 4  of U.S. Patent No. (US 10,784, 912 B2).


“Claim 14 is broader than corresponding claim 1 except for the following limitation
             “wherein the wireless communication device is a mobile phone.”.  
The above feature is shown in Li Xin Nie (CN 1728591 A) which shows it was known to utilize this feature for some functionality / purpose.  It would have been obvious to modify the invention of conflicting Claim 1 by adding the above feature for the purpose of obtaining the advantage.


Regarding Claim 15,
“Claim 15 is broader in scope than Claim 5 of (US 10,784,912 B2)  and thus encompasses the subject matter of the conflicting claim”. Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 5  of U.S. Patent No. (US 10,784, 912 B2).


Regarding Claim 16,
“Claim 16 is broader in scope than Claim 5 of (US 10,784,912 B2)  and thus encompasses the subject matter of the conflicting claim”. Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 5  of U.S. Patent No. (US 10,784, 912 B2).



Regarding Claim 17, 
“Claim 17 is broader in scope than Claim 1 of (US 10,784,912 B2)  and thus encompasses the subject matter of the conflicting claim”. Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1  of U.S. Patent No. (US 10,784, 912 B2).







Double Patenting
35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Regarding Claim 10, 
Claim 10  is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of (US 10,784,912 B2)  This is a statutory double patenting rejection.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 8-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirota (US 2007/0252827 A1) and Li (CN172859A_Chinese/CN172859A_English).

Regarding Claim 8
Hirota discloses a wireless communication device (See Abstract; processing information apparatus ... include a first antenna which serves as a transmitting antenna and a second antenna which serves as a receiving antenna) having an upper part (See Fig.1 (200); upper part) and a bottom part (See Fig.1(300); bottom part), 
                       the upper part comprising one or more transceiver antenna device(s) (Fig.1(210A, 210B)) wherein one or more of the transceiver antenna device(s) comprises a  transmission antenna (Fig.1(210A, 210B)) device and a reception antenna (Fig.1(210A,210B)) devices (See [0033];[0028]; “antennas provided in the display unit, the antennas including a first antenna which serves as a transmitting antenna and a second antenna which serves as a receiving antenna”), 

                     the upper part (Fig.1(200)) and the bottom part (Fig.1(300)) being arranged movably in relation to each other (See Fig.1; Fig.2(A,B); [0032]; The display unit can be moved away from the user through the hinges or can be move toward the user by closing the lid), so that the bottom part, in use mode, is closer to a user than the upper part (See Fig.1;[0032]; ”laptop mode or normal mode”),

                       
                      
                     wherein all transmission antenna device(s) of the wireless communication device are located in said upper part (See [0033]; One of the antennas 210A and 210B is used as a transmitting and receiving antenna which can perform transmission (i.e., radiate radio waves) and reception, and the other is used as a receiving antenna which performs only reception), 

But Hirota fails to teach 
wherein the bottom part comprises one or more reception antenna device(s)

However in analogous art, 
Li teaches about one or more of the antenna is located at the bottom part of a wireless communication device (See Fig.(5,6)(Chinese); page 6, [3]; (Page 9, [3]; (English)).

Hirota and Li are analogous art, because they all pertain to wireless communication device with multiple antennas. Li teaches about a wireless communication device having antenna located at the bottom and top part of the communication device (See Fig.(5,6).  Hirota could use Li features of having antenna located a little bit lower than the bottom of the display, such as the bottom part in case of optimizing real estate on a computer related device in order to be able to add as much module as possible in the device and to increase reception of signal in multiple direction and distance between the transmitting and receiving antenna as to lower interference between two antennas. The antenna at the bottom part can still create the perpendicular angle with the antenna at the upper part so as to receive polarization signal. Therefore it would have been obvious to someone of ordinary skill at the time the invention was made to be able to use Li features of adding and positioning antenna at the bottom of the device in case of real estate optimization and to decrease interference between the transmitting and receiving antennas.




Regarding Claim 9,
Hirota and Li teach all the features with respect to claim 8 and Hirota further teaches

Wherein transmission frequencies and reception frequencies are separated by one of a duplex filter (Fig.7(311)) and a switch (Fig.7(314)) being connected (See [0034]; [0043-0044]) between transmission circuitry (Fig,6(310A)), reception circuitry (Fig.6(310B)) and the transceiver antenna device (Fig,8(210A, 210B)).




Regarding Claim 10,
Hirota and Li teach all the features with respect to claim 1 and Li further teaches
wherein the bottom part comprises one or more reception antenna devices (See Fig.(5,6)(Chinese); page 6, [3]; (Page 9, [3]; (English)) arranged to receive a polarization orthogonal to the polarization of the one or more reception antenna devices of the upper part (See Fig.(5,6)(Chinese); page 6, [3]; (Page 9, [3]; (English)).



Regarding Claim 11, 
Hirota and Li teach all the features with respect to claim 8 and Li further teaches wherein the one or more antenna devices comprises a microstrip antenna such as a planar inverted F antenna (See page 9, [4]; Fig.(8;9); “Planar inverted F antenna”) or regular antenna patch antenna (See p.5; [2]; parallel microstrip patch antenna)


Regarding Claim 12,
Hirota and Li teach all the features with respect to claim 1 and Li further teaches wherein the reception antenna device(s) and the transmission antenna device(s) (See Fig.(5, 6); wireless communication device) operate in cellular communication frequency band (See page 5, [6]; “MIMO wireless communication technology operates in frequency band”). 


Regarding Claim 13, 
Hirota and Li teach all the features with respect to claim 8 and Hirota further teaches
wherein the upper part and the bottom part are pivotally  or slidably fastened to each other (See Fig.1; Fig. 2(A, B); [See [0032]; “The tablet PC includes a structure in which a display unit including a tablet in a liquid crystal panel (display portion) is rotatably attached to a main body via a hinge. With such a structure, the display unit can freely rotate on the hinge ”).



Regarding Claim  14,
Hirota and Li teach all the features with respect to claim 8 and Li further teaches
               wherein the wireless communication device is a mobile phone (See Fig.(5, 6); wireless communication device).



Regarding Claim  15,
Hirota and Li teach all the features with respect to claim 8 and Hirota further teaches
               wherein the wireless communication device is a laptop (See Fig.1; [0032]).


Regarding Claim 16, 
Hirota and Li teach all the features with respect to claim 15 and Hirota further teaches
wherein the upper part comprises a lid of a laptop (See [0029]; “display unit”) and the bottom part (See [0029]; tablet PC) comprises the user input device of the laptop (See Fig.1; [0029]; “The invention can be realized in both a tablet input apparatus formed by a single housing in which a display unit serves as a main body, and a computer device such as a tablet PC in which a display unit is rotatably attached to a main body”).


Regarding Claim 17,
 Hirota teaches a wireless communication device (See Abstract; processing information apparatus ... include a first antenna which serves as a transmitting antenna and a second antenna which serves as a receiving antenna) having an upper part (See Fig.1 (200); upper part) and a bottom part (See Fig.1(300); bottom part),
(Fig.1(210A, 210B)), the upper part
and the bottom part being arranged movably in relation to each other (See Fig.1; Fig.2(A,B); [0032]; The display unit can be moved away from the user through the hinges or can be move toward the user by closing the lid), 

But Hirota fails to teach 
wherein the bottom part comprises one or more reception antenna device(s)

However in analogous art, 
Li teaches about one or more of the antenna is located at the bottom part of a wireless communication device (See Fig.(5,6)(Chinese); page 6, [3]; (Page 9, [3]; (English)).

Hirota and Li are analogous art, because they all pertain to wireless communication device with multiple antennas. Li teaches about a wireless communication device having antenna located at the bottom and top part of the communication device (See Fig.(5,6).  Hirota could use Li features of having antenna located a little bit lower than the bottom of the display, such as the bottom part in case of optimizing real estate on a computer related device in order to be able to add as much module as possible in the device and to increase reception of signal in multiple direction and distance between the transmitting and receiving antenna as to lower interference between two antennas. The antenna at the bottom part can still create the perpendicular angle with the antenna at the upper part so as to receive polarization signal. Therefore it would have been Li features of adding and positioning antenna at the bottom of the device in case of real estate optimization and to decrease interference between the transmitting and receiving antennas.















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/GARY LAFONTANT/           Examiner, Art Unit 2646